department of the treasury internal_revenue_service washington d c date gl-807896-98 uilc number date release internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b year year year year issue whether the service erred in issuing a joint refund check to a and b conclusion if b filed a separate claim_for_refund the service should have issued b’s share of the refund to b any error on the part of the service however was not the cause of b’s nonreceipt of the refund because a bank cashed the jointly issued check even though it was only endorsed by a facts a and b filed a joint income_tax return for year this return was filed one month late the return showed no tax_liability and a and b were issued a refund of all of their withholding credits a and b subsequently divorced and in year a timely filed the year tax_return using the head_of_household status the service had begun an audit of a and b’s liability for year in year before a’s return was filed the service assessed additional tax penalties and interest for year during year and year a and b both made payments to satisfy this liability a paid a substantially greater part of the liability than did b in year b requested an audit_reconsideration as a result of the audit_reconsideration the service abated a portion of the additional_assessment this partial abatement resulted in an overpayment it does not appear that a claim_for_refund was ever filed for year the request for audit_reconsideration was granted and as a result the service during year issued a computer-generated refund check the refund check was issued jointly to a and b the refund check was sent to a’s address it appears that this was the address used by a and b during year although the check was issued to both a and b a alone endorsed the check and presented it to a bank the bank honored the check law and analysis because there is no administrative file in this case we do not have a copy of what b submitted at the time she requested audit_reconsideration if the audit_reconsideration contained a claim_for_refund either formal or informal the refund should have been apportioned in accordance with revrul_80_8 1980_1_cb_298 if the audit_reconsideration did not contain a claim_for_refund it was not inappropriate for the service to issue the refund check to both a and b in any event b would have recourse outside the tax laws against a and the bank for negotiating a check that was issued jointly to a and b but only endorsed by a if the request for audit_reconsideration included a claim_for_refund the service should have issued the refund in accordance with revrul_80_8 a claim_for_refund may be either formal eg on a form 1040x amended u s individual_income_tax_return or informal an informal claim must meet three requirements in order to be valid first it must be in writing or have a written component second it must specify the tax_year for which a refund is sought third it must state the basis for the overpayment and provide the service with enough information to examine the claim 314_us_186 if the request for audit_reconsideration contained such a claim and if that claim was submitted by b only the service should have issued the refund to b alone b’s share of the overpayment and therefore the amount of the refund that would be issued to b alone would be computed according to the formula set forth in revrul_80_8 assuming that the request for audit_reconsideration included a claim_for_refund the service should have issued to b alone b’s share of the refund instead the service issued the entire amount of the refund to both a and b the service issued b’s portion of the refund it also issued a’s portion of the refund b however did not get b’s portion of the refund due to actions on the part of a and the bank that cashed the jointly issued check any error the service may have made by issuing the full amount of the refund to both a and b did not lead to b’s nonreceipt of the refund case development hazards and other considerations if you have any further questions please call the branch telephone number
